                                CITY OF SHAVANO PARK
                                   900 Saddletree Court
                                 Shavano Park, TX 78231


                                 CITY POLICY NO. 11
SUBJECT: Signs on Public Property                                         September 19, 2016

1. References.
   Ordinance O-2016-010

2. Purpose. This policy regulates signs that may be placed on public property.

3. Staff Point-of-Contact. The point of contact for this policy is the Code Enforcement Officer,
   at 210.391.0412 or codeenforcement@shavanopark.org.

4. Definitions.
a) Public Property. Property owned by, or dedicated to the City, or owned by, or dedicated to
   other governmental entities.

b) Voting Period. The period beginning when the polls open for voting with the early voting
   period and ending when the polls close or the last voter has voted, whichever is later. The
   voting period corresponds only with elections administered by Bexar County.

5. Policy. Signs erected in violation of this policy are considered a nuisance and may be removed
by the City Manager or his/her designee without notice.
a) Political Signs. Signs advocating for or against a measure or a particular candidate or naming
    a particular candidate to be voted on during the Voting Period may be erected on public
    property used as a polling place subject to the following restrictions:
     1) No sign may be erected prior to the beginning of 12:01 a.m. on the first day the Voting
        Period begins;
     2) All signs must be removed by 11:59 p.m. the day following the Voting Period;
     3) No sign may greater in size than six feet by six feet;
     4) No sign may be higher than eight feet above grade;
     5) Signs may not be illuminated or have any moving elements;
     6) Only three signs per measure or candidate may be erected;
     7) Signs may only be erected within the area designated by the City Manager.
b) Public awareness signs. It is recognized that there is a requirement for public awareness
    announcements for city sponsored events. The City Manager approval is required for all
    public awareness signs on public property.




Fanning 2                                                                                 Exhibit 9
